         Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 1 of 6
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 09/17/2020

 MARK IANTOSCA

                            Plaintiff,
                                                                    1:19-cv-4527-MKV
                       -against-
                                                                  NOTICE AND ORDER
 ELIE TAHARI LTD.,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On September 9, 2020, the Court issued a Notice explaining that it had received from the

U.S. Copyright Office a certified deposit copy of the works registered under Copyright

Registration Number VA-1-150-161 [ECF No. 63]. The certified deposit copy contained a single

photograph. It was readily apparent that the photograph the Court received from the Copyright

Office with claim of copyright registered under VA 2-150-161 did not match the photograph

serving as the basis for Plaintiff’s cause of action that Plaintiff alleges is registered under number

VA 2-150-161. Accordingly, the Court issued in an Order to Show Cause on September 9, 2020,

directing Richard Liebowitz, counsel for Plaintiff, to show why sanctions should not be imposed

and why the case should not be dismissed [ECF No. 64]. In response, Liebowitz filed a declaration

explaining that two photographs were deposited under the Copyright Registration Number VA-1-

150-161 and that the Copyright Office must have neglected to include a copy of the photograph at

issue in this case [ECF No. 65].

       Given Liebowitz’s response and evidence in the record substantiating his claims, the Court

contacted the Copyright Office. Upon further review, the Copyright Office acknowledged that two

photographs were deposited under Copyright Registration Number VA-1-150-161. The Copyright

Office promptly reproduced and sent to the Court certified deposit copies of the two works
         Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 2 of 6




registered under Copyright Registration Number VA-1-150-161. The materials the Court received

are as follows: (1) photocopies of the works deposited in the Copyright Office with claim of

copyright registration under number VA 2-150-161; (2) a signed, sealed accompanying

certification; and (3) an itemized receipt of payment. These materials are attached to this Notice

and Order.

       Based on the foregoing, IT IS HEREBY ORDERED that the Order to Show Cause dated

September 9, 2020 [ECF No. 64], is closed as moot.


SO ORDERED.
                                                     _________________________________
Date: September 17, 2020                             MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
       Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 3 of 6




                                                                                                          I
                                                                                                     I
                                                                                    ---   --
                                                                                                 I
                                                                                                     .
                                                                                           J,1
                                                                                                         .._,_

                                                              \
                                                              - ~-1~
                                                              -. '- ---------~
ll"'



                             .
                                            ..
                                                              :. ..,,.,.
                                                                  .
                                                                    . -;-       .
                                                                                                                 '
                                             ,   --. ..
                                          ....,. 4
                                                              .
                                                                      ...
                                                                            .
                                          ··


                                     . .. .                                          -
                                     'I              •    -   ..

                                     ..

                                 .   -- .                     .        ;-'
Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 4 of 6




                                                 ~
                                                 ,r-:·:. ,)
                                                    ,,1
                                                     i
                                                    ,1
Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 5 of 6




                                                             LIBRARY OF CONGRESS


                                                             Copyright Office
                                                             ofthi/Jnifed Sfafes
                                                               WASHINGTON, D.C.




                 THIS IS TO CERTIFY, that the attached color photocopies are a
           true representation of the work entitled MARK JANTOSCA deposited in
           the Copyright Office with claim of copyright registered under number
            VA 2-150-161.
                 THIS IS TO CERTIFY ALSO, that due to the nature of the work
            deposited, the attached photocopies is the best possible electrostatic positive
            prints available.
                  THIS IS TO CERTIFY FURTHER, that deposits submitted
            electronically bear no identifying marks.

                  IN WITNESS WHEREOF, the seal of this Office is affixed hereto
            on September 15, 2020.

                           Maria Strong
                           Acting United States Register of Copyrights and Director

                     d~v'fa-1;1&
                      By: Jarletta Walls
                          Section Head
                          Records Research and Certification Section
                          Office of Public Records and Repositories

          Use of this material is governed by the U.S. copyright law 17 U.S.C. 101 et
          seq.
                                                                                       COPY
             Case 1:19-cv-04527-MKV Document 66 Filed 09/17/20 Page 6 of 6
                 UNITED STATES COPYRIGHT OFFICE
                                                                                                                                              RECORDS RESEARCH
                     Receipt of Payment                                                                                                         81 CERTIFICATION

     Name: Daniel M. Vitagliano                                                                       Completed Date: _9_/1_/2_0.=2..:..
                                                                                                                                   0 _ __ _ _ _ __ _ __
  Address: Law Clerk lo The Honorable Mary Kay Vyskocil                                          Service Request No.: 1-9124516401 (TCLA)
                     United Stales Courthouse, 500 Pearl Street                                       Registration No.: _V_A_2_-_1-'-
                                                                                                                                  50..:..·.:.1..:..
                                                                                                                                              61.:..__ _ __ _ _ _ _ __
                 New York, New York 10007                                                                           Title: _ _ __ _ _ _ _ __ __ _ __
    Phone: 212-805-0200                                                                                         Other: _ _ _ __ __ _ __ _ _ __ _



 Estimate
                                                                                                               I I .~
                                                                                                               I
                                                                                                               '-                     ~--·~e~
  Estimate for retrieval /to be credited toward request)          $200.00                                                                   $ 0.00
 Retriev..il Services
  Physical deposit                                                $200.00   per hour /1 hour m in.) or per 6                                $ 0.00
  Electronic deposit                                              $200.00   per hour /1 hour m in.)                    1                 $ 200.00           $ 200.00
     Each additional 15 minutes                                   $50.00                                                                    $ 0.00
  Electronic application                                          $200.00   per hour /1 hour m in.)                                         $ 0.00
     Each additional 15 minutes                                   $50.00                                                                    $ 0.00
  Physical correspondence                                         $200.00   per 6                                                           $ 0.00
  Electronic correspondence                                       $200.00   per hour /1 hour min.)                                          $ 0.00
     Each additional 15 minutes                                   $50.00                                                                    $ 0.00
  Retrieval for inspection of correspondence {physical)           $200.00                                                                   $ 0.00
  Retrieval for inspection of correspondence (e-file)             $200.00   per hour /1 hour min.)                                          $ 0.00
  Retrieval for inspection of deposit {physical)                  $200.00                                                                   $ 0.00
  Retrieval for inspection of deposit (e-file)                    $200.00   per hour /1 hour min.)                                          $ 0.00

Copy Services
  Additil nal certificate                                         $55.00                                                                    $ 0.00
  Black and white                                                 $12 .00                                                                   $ 0.00
  Color                                                           $12.00                                              1                    $12.00             $12.00

  CD/DVD                                                          $12.00                                                                    $ 0.00
  Flash drive                                                     $12 .00                                                                   $ 0.00

  Audio cassette                                                  $12 .00                                                                   $ 0.00

  Video cassette                                                  $12.00                                                                    $ 0.00

Additional Services
  Litigation statement                                            $100.00   per statement                                                   $ 0.00
                                                                  $200.00                                              1                  $ 200.00           $ 200.00
  Certification
                                                                  $255.00                                                                   $ 0.00
  Double certified certificates
                                                                  $500.00   per hour                                   1                  $ 500.00           $ 500.00
~ xpedited service
                                                                  $45.00                                                                    $ 0.00
  Overnight shipping (FedEx)
                                                                  up to 7 pages /$7 min.)                                                   $ 0.00
  Fax
                                                                  $1.00   per page                                                          $ 0.00
- Public
    Each additional page
         photocopying                                             $0.25   per page                                                          $ 0.00
                                                                                                                                            $ 0.00             $ 0.00
  Outside Service {DUPL/MBRS)                                     $


Se ilrch Services
                                                                  $200.00                                                                   $ 0.00
  Search estimate
                                                                  $200.00   per hour                                                        $ 0.00
  Litigation search
                                                                  $200.00   per hour                                                        $ 0.00
  Inspection search
                                                                  $400.00   first 2 hours /2 hour min.)                                     $ 0.00
  Search report
                                                                  $200.00
                                                                                                                                             $ 0.00
     Each additional hour
other Services
                                                                                                                                             $ o.oo i
                                                                                                                                          $ 912.00
                                                                                                                                                             $ 912.00
                                                                                                                                                                $ 0.00


U.S. Copyright Office             .   Library of Congress     • 101 Independence Avenue SE                 • Washington, DC 20559           · www.copyright.gov
REV IS ED: 03/2020
